Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4, 7-9, 12-13, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant amended independent claims 1, 4, 21, and 22 to specifying to “calculate a first relational amount that is an estimated value of the relationship between two different probe positions on the surface of the specimen, based on the two first ultrasonic images at the two probe positions” and to “calculate a second relational amount resulting from correcting the first relational amount based on the two second ultrasonic images at the two probe positions”.
The closest prior art found to teach the limitations was Baba (WO 2013150917 A1, published October 10, 2010), where the displacement (first relational amount, pixel value {(Si-1) + Si}) is the value between the pixel R of previous frame data i-1 (pixel value Si-1) and pixel Q of latest frame data i (pixel value Si) of two different probe positions (Fig. 4; see pg. 7, para. 5 – “...the coordinates of the pixel R in the previous frame data i-1 are rewritten to the coordinates of the pixel Q. Then, the pixel value Si-1 of the pixel R of the frame data i1 is added to the pixel value Si of the pixel Q of the latest frame data i, and the frame data i is converted into polar coordinates of a sector-shaped display image. The added pixel value {(Si-1) + Si} is written in the pixel P at the coordinated position.”). 
Baba does not explicitly teach calculating the second relational amount based on correcting the first relational amount based on the two second ultrasonic images at the two probe positions. 
A relevant prior art on record is Igarashi et al. (US 20160367221 A1, published December 22, 2016), which talks about calculating the first relational amount between two different probe positions on the surface of the specimen, based on the two first ultrasonic images at the two probe positions (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-I)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-I)-th frame."), but does not explicitly teach the second ultrasound images for calculating a second relational amount resulting from correcting the first relational amount based on the two second ultrasonic images at the two probe positions. 
The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s Fig. 6 and specification (see para. 0064-0065). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793